Case: 19-2176    Document: 55    Page: 1   Filed: 11/24/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

           IN RE: ASPEN AEROGELS, INC.,
                       Appellant
                ______________________

                        2019-2176
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 14/446,663.
                   ______________________

                Decided: November 24, 2020
                  ______________________

    POONGUNRAN MUTHUKUMARAN, Aspen Aerogels, Inc.,
 Northborough, MA, for appellant. Also represented by
 CHRISTOPHER JAMES STOW.

    KAKOLI CAPRIHAN, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, for appellee
 Andrei Iancu. Also represented by THOMAS W. KRAUSE,
 FRANCES LYNCH, FARHEENA YASMEEN RASHEED, MAUREEN
 DONOVAN QUELER.
                 ______________________

     Before DYK, SCHALL, and HUGHES, Circuit Judges.
 HUGHES, Circuit Judge.
     Aspen Aerogels, Inc. applied for a patent on a layered
 reinforced aerogel product. The examiner issued a final
Case: 19-2176     Document: 55      Page: 2    Filed: 11/24/2020




2                                   IN RE: ASPEN AEROGELS, INC.




 rejection finding the pending claims obvious under 35
 U.S.C. § 103, and the Patent Trial and Appeal Board af-
 firmed. On appeal to this court, Aspen argues that the prior
 art does not teach layers as required by the claims, and
 that the pending claims are therefore nonobvious. Because
 we conclude that the Board’s factual findings were sup-
 ported by substantial evidence and because we agree with
 the Board’s conclusion of obviousness, we affirm.
                                I
    Aspen filed Patent Application No. 14/446,663 (the ’663
 application) regarding layered reinforced aerogel.
     Aerogels are effective insulating materials, but they
 are fragile on their own, so many applications require add-
 ing reinforcing structures. One way to create reinforced
 aerogel is to pour a liquid form of aerogel into a fibrous ma-
 terial and then dry the aerogel. The fibers inside then
 strengthen the otherwise fragile structure.
      The ’663 application claims a layered structure, where
 one layer is fiber-reinforced aerogel and a second layer is
 another fiber-containing material that may or may not be
 fiber-reinforced aerogel. In this structure, the fibers of the
 first layer are interlaced with the fibers of the second layer.
 Claim 1 is representative:
     A composite comprising at least one first ply of fi-
     ber-reinforced aerogel material adjacent to at least
     one second ply of fiber-containing material,
     wherein fibers from the at least one first ply of fi-
     ber-reinforced aerogel material are interlaced with
     fibers from the at least one second ply of fiber-con-
     taining material.
    The examiner rejected pending claims 1–19 of the ’663
 application as obvious under 35 U.S.C. § 103, and the
 Board affirmed.
Case: 19-2176    Document: 55        Page: 3   Filed: 11/24/2020




 IN RE: ASPEN AEROGELS, INC.                                 3



                               II
      The examiner found two pieces of prior art that render
 the claims in Aspen’s application obvious: U.S. Patent App.
 No. 2002/0094426 (Stepanian) and the English translation
 of the Abstract of Japanese Patent No. 2000-080549 (Sano).
 The examiner found that Stepanian, which is owned by As-
 pen, teaches aerogel composites with multiple layers of fi-
 ber-containing material. Stepanian teaches placing layers
 of fibrous material adjacent to each other and then filling
 those layers with aerogel, thereby creating an aerogel
 structure that contains multiple layers of fibrous materi-
 als. While the examiner found that Stepanian does not
 teach interlacing the layers of fiber, the examiner deter-
 mined that Sano teaches connecting fibrous materials by
 interlacing fibers through a technique known as needle
 punching. The examiner determined that it would have
 been obvious to one of ordinary skill in the art to modify
 Stepanian’s composite by needle punching the fiber rein-
 forced layer of the composite in view of Sano’s teaching,
 thereby creating a composite where layers of reinforced
 aerogel have interlaced fibers.
                               III
     “Whether a claimed invention would have been obvious
 is a question of law, based on factual determinations re-
 garding the scope and content of the prior art, differences
 between the prior art and the claims at issue, the level of
 ordinary skill in the pertinent art, [and] the motivations to
 modify or combine prior art[.]” Belden Inc. v. Berk-Tek
 LLC, 805 F.3d 1064, 1073 (Fed. Cir. 2015). We review the
 Board’s legal decisions de novo and its factual determina-
 tions for substantial evidence. Id. Substantial evidence
 “means such relevant evidence as a reasonable mind might
 accept as adequate to support a conclusion.” Consol. Edi-
 son Co. v. N.L.R.B., 305 U.S. 197, 229 (1938).
Case: 19-2176    Document: 55      Page: 4    Filed: 11/24/2020




4                                 IN RE: ASPEN AEROGELS, INC.




                              A
      The key inquiry here is whether Stepanian teaches aer-
 ogel composites with multiple layers of fiber-containing
 material as determined by the examiner and the Board. As-
 pen argues that this issue is a legal question of claim con-
 struction that we should review de novo. Aspen contends
 that the dispute is whether the meaning of the terms
 “layer” and “ply” includes the structure in Stepanian: mul-
 tiple sheets of fibrous material within a monolithic piece of
 aerogel. We do not find Aspen’s characterization of the is-
 sue persuasive. There is no formal construction of the term
 “layers” that Aspen disputes. Aspen merely asserts that
 the Board must have misunderstood the meaning of the
 term layers if the Board thought that the prior art included
 layers. Instead, we determine the issue to be a factual ques-
 tion of whether the prior art teaches an undifferentiated
 mass of aerogel or teaches layers of fiber-reinforced aerogel
 as the Board determined. We review this issue for substan-
 tial evidence. Belden Inc., 805 F.3d at 1073.
                              B
     There is substantial evidence that the prior art teaches
 a reinforced composite material with the same layered
 properties as the patent, and we find Aspen’s arguments to
 the contrary unpersuasive. Based on these findings, we
 agree with the Board that the pending claims are obvious.
     Aspen argues that the prior art does not teach a layered
 composite. In the appellant’s view, Stepanian does not in-
 clude meaningful layers because the aerogel is poured over
 the fibrous material at once, rather than separately over
 each layer. But there is little reason to think that the dif-
 ferent order of steps in Stepanian results in a different
 product than the application at issue. As the examiner
 stated:
     Even though Stepanian refers to the resulting
     structure as monolithic since the structure began
Case: 19-2176     Document: 55     Page: 5    Filed: 11/24/2020




 IN RE: ASPEN AEROGELS, INC.                                 5



     with a laminate comprising a first ply and a second
     ply of fiber reinforced material, the final product
     would also have a first ply and a second ply except
     for now, as a result of the process, the plies each
     contain fiber reinforced material aerogel material.
 Ex Parte Bullock, No. 2017-009313, 2019 WL 2318893,
 at *3 (P.T.A.B. May 22, 2019).
     Whether layers of fibrous material are filled with aer-
 ogel and then stacked or stacked and then filled with aero-
 gel makes no difference if the result is the same as the
 claimed composite here.
     Aspen also contends the prior art does not teach the
 key insight of the invention here. In the appellant’s view,
 one of the key innovations is the ability to attach a layer of
 fiber-reinforced aerogel material to a separate layer of dif-
 ferent fiber-containing material. However, this innovation
 is not captured in the claim language. Claim 1 broadly lists
 a composite material where one layer is “fiber-reinforced
 aerogel material” and a second layer is any “fiber-contain-
 ing material.” Nothing in claim 1 or subsequent claims pre-
 vents the second layer from also being fiber-reinforced
 aerogel. Indeed, claim 5 is directed to a composite “wherein
 the second ply of fiber-containing material comprises a fi-
 ber-reinforced aerogel.” J.A. 40. Moreover, the claim is not
 a product by process claim, so the allegedly inventive
 method employed to reach the claimed product is of little
 importance if the product itself would have been obvious to
 an artisan.
                               C
     It is undisputed that claim 1 is representative of most
 of the claims, but Aspen separately argues that claims 13
 and 19 narrow the patent by requiring that the “first layer”
 and “second layer” have “surfaces” that are “adjacent” to
 each other. In Aspen’s view, Stepanian does not teach ad-
 jacent surfaces because the composite in Stepanian is one
Case: 19-2176     Document: 55      Page: 6    Filed: 11/24/2020




6                                   IN RE: ASPEN AEROGELS, INC.




 monolithic whole. However, this argument is little more
 than a restatement of Aspen’s earlier contention that
 Stepanian does not teach layers. Once it is understood that
 the prior art teaches stacked layers of fiber-reinforced aer-
 ogel, it is also clear that these layers have surfaces that are
 adjacent to each other. Further, if we were to accept As-
 pen’s argument that layers in a well-integrated product
 cannot have surfaces, we likely would also have to declare
 that the layers in the claims at issue do not have surfaces
 because they are “interlaced,” which would make claims 13
 and 19 incoherent. Thus, claims 13 and 19 are obvious for
 the same reasons claim 1 is obvious.
                               IV
     The Board found persuasive evidence that the claimed
 composite would have been obvious to a person skilled in
 the art in light of Stepanian and Sano. The prior art
 teaches a layered fiber-containing aerogel structure, and
 there is a substantial evidence that an artisan would have
 known to interlace the layers of fibers. We therefore agree
 with the Board’s legal conclusion that claims 1–19 are in-
 valid under 35 U.S.C. § 103.
                         AFFIRMED